RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2192-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MICHAEL WENK,

     Defendant-Appellant.
_______________________

                   Submitted September 28, 2022 – Decided October 6, 2022

                   Before Judges Gilson and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Indictment No. 07-10-1754.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Karen A. Lodeserto, Designated Counsel, on
                   the brief).

                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent (Debra G. Simms, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
         Defendant appeals from an order denying his post-conviction relief (PCR)

petition. We affirm.

         In 2008, pursuant to a negotiated agreement with the State, defendant

pleaded guilty to second-degree sexual assault of a minor, N.J.S.A. 2C:14-

2(c)(4). In accordance with the agreement, the court sentenced defendant to a

seven-year prison term and parole supervision for life, subject to the provisions

of Megan's Law, N.J.S.A. 2C:7-1 to -23. Defendant appealed only his sentence.

We affirmed. State v. Wenk, No. A-2665-08 (App. Div. Feb. 8, 2010).

         In 2019, defendant filed pro se a PCR petition, which his appointed

counsel later supplemented. After hearing oral argument, Judge Guy P. Ryan

denied defendant's PCR petition in a nineteen-page decision and corresponding

order.

         Defendant raises the following arguments on appeal:

               POINT ONE
               THE PCR COURT ERRED IN DENYING
               [DEFENDANT'S]    PETITION   FOR    POST-
               CONVICTION RELIEF WITHOUT GRANTING AN
               EVIDENTIARY HEARING AS TESTIMONY IS
               NEEDED FROM PRIOR COUNSEL REGARDING
               HIS FAILURE TO ADVISE [DEFENDANT] OF THE
               REQUIREMENTS, PROVISIONS, AND DURATION
               OF PAROLE SUPERVISION FOR LIFE.




                                                                           A-2192-20
                                         2
            POINT TWO
            THE PCR COURT ERRED IN DENYING
            [DEFENDANT'S]    PETITION   FOR    POST-
            CONVICTION RELIEF WITHOUT GRANTING AN
            EVIDENTIARY HEARING AS TESTIMONY IS
            NEEDED FROM PRIOR COUNSEL REGARDING
            HIS FAILURE TO ARGUE MITIGATING FACTORS
            AND CHALLENGE AGGRAVATING FACTORS.

            POINT THREE
            THE PCR COURT ERRED IN DENYING
            [DEFENDANT'S]   PETITION   FOR   POST-
            CONVICTION RELIEF WITHOUT GRANTING AN
            EVIDENTIARY HEARING AS THE FIVE-YEAR
            TIME BAR SHOULD BE RELAXED DUE TO
            EXCUSABLE NEGLECT AND/OR THE INTERESTS
            OF JUSTICE.

      We affirm the order denying defendant's PCR petition substantially for

the reasons set forth in Judge Ryan's comprehensive, written decision. Because

defendant failed to establish a prima facie showing of ineffective assistance of

counsel, he was not entitled to an evidentiary hearing. See State v. Porter, 216

N.J. 343, 355 (2013); R. 3:22-10.

      Affirmed.




                                                                          A-2192-20
                                       3